Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises generating a sub- volume within a 3D dataset for use in visualization techniques for a radiologist. The closest prior art, Straka et al. (US 20200359981 A1 – hereinafter “Straka”) shows a similar system which also includes using 3D scans to analyze contrasted blood vessels in the brain to detect abnormalities of the blood vessels of the brain.  
However, Straka fails to disclose “using a 3D image wherein said 3D image is obtained from a CT scan, a MRI scan, a PET scan, a SPECT scan or an ultrasound scan, and wherein said 3D image comprises anatomic structures; performing segmentation of said 3D image into anatomic structures, selecting a first anatomic landmark, a second anatomic landmark, a third anatomic landmark and a fourth anatomic landmark from said anatomic structures wherein said first anatomic landmark, said second anatomic landmark, said third anatomic landmark, and said fourth anatomic landmark are different landmarks; determining a first 3D coordinate corresponding to first anatomic landmark, a second 3D coordinate corresponding to said second anatomic landmark, a third 3D coordinate corresponding to said third anatomic landmark and a fourth 3D coordinate corresponding to said fourth anatomic landmark wherein said first 3D coordinate, said second 3D coordinate, said third 3D coordinate, and said fourth 3D coordinate are different coordinates; and generating a digital geometric object within said 3D image wherein a configuration of said digital geometric object is different from said anatomic structures’ configurations, wherein a boundary of said digital geometric object is determined by at least said first 3D coordinate, second 3D coordinate, said third 3D coordinate and said fourth 3D coordinate, and wherein the digital geometric object is used to define a boundary of a sub-volume within a 3D dataset.”  These features have been added to independent claims 1 and 19-20; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666